Case: 16-20088      Document: 00514576752         Page: 1    Date Filed: 07/30/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                        United States Court of Appeals

                                    No. 16-20088
                                                                                 Fifth Circuit

                                                                               FILED
                                  Summary Calendar                         July 30, 2018
                                                                          Lyle W. Cayce
UNITED STATES OF AMERICA,                                                      Clerk


                                                 Plaintiff-Appellee

v.

RONALD RAY NORMAN, also known as Ronnie Ray Norman,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:14-CR-219-1


Before STEWART, Chief Judge, and DENNIS and HAYNES, Circuit Judges.
PER CURIAM: *
       Ronald Ray Norman appeals his resentencing under the Armed Career
Criminal Act (ACCA) to 235 months in prison for being a felon in possession of
a firearm. Relying upon Johnson v. United States, 135 S. Ct. 2551 (2015), and
Mathis v. United States¸ 136 S. Ct. 2243 (2016), Norman contends that the
district court erred by holding that his prior Texas conviction for aggravated
robbery constitutes a violent felony under the ACCA. See 18 U.S.C. § 924(e)(1)


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20088    Document: 00514576752       Page: 2   Date Filed: 07/30/2018


                                No. 16-20088

and (2)(B). Even if we afford Norman’s arguments de novo review, see United
States v. Massey, 858 F.3d 380, 382 (5th Cir. 2017), the district court did not
err by holding that Norman’s conviction under Texas Penal Code § 29.03(a)(2)
constitutes a violent felony. See United States v. Lerma, 877 F.3d 628, 636
(5th Cir. 2017), cert. denied, 2018 WL 1912585 (May 29, 2018) (No. 17-8588);
§ 924(e)(2)(B)(i).
      We review the district court’s interpretation of the scope of our remand
order de novo. See United States v. Lee, 358 F.3d 315, 320 (5th Cir. 2004). The
district court did not err by holding that it was precluded by the mandate rule
from considering Norman’s objection, which he was required to have raised
during his original sentencing proceedings, to the assessment of a criminal
history point based upon his February 2014 conviction for evading arrest. See
United States v. Marmolejo, 139 F.3d 528, 531 (5th Cir. 1998) (explaining that
the mandate rule “serves both justice as well as judicial economy [by]
requir[ing] a defendant to raise all relevant and appealable issues at the
original sentencing”).   The Supreme Court’s decision in Molina-Martinez
v. United States, 136 S. Ct. 1338 (2016), has no bearing on Norman’s failure to
object at his original sentencing and does not constitute an intervening change
of law excepting his argument from the mandate rule. See United States
v. Matthews, 312 F.3d 652, 657 (5th Cir. 2002).
      AFFIRMED.




                                      2